            Case 1:17-cv-07476-AT Document 19 Filed 03/31/20 Page 1 of 2




March 31, 2020
                                                                                       David J. Sheehan
                                                                                       direct dial: 212.589.4616
                                                                                       dsheehan@bakerlaw.com

VIA ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:     Picard v. ABN AMRO Bank N.V. (presently known as The Royal Bank of Scotland, N.V.),
        Case No. 1:17-CV-07476 (AT) - Status Update

Dear Judge Torres:

       We are counsel to Irving H. Picard, as trustee (“Trustee”) for the liquidation of Bernard
L. Madoff Investment Securities LLC under the Securities Investor Protection Act, 15 U.S.C. §§
78aaa et seq., and the substantively consolidated chapter 7 estate of Bernard L. Madoff. In
staying the above-referenced action, the Court requested that the Trustee and defendant ABN
AMRO Bank N.V. (presently known as The Royal Bank of Scotland, N.V.) submit a joint letter
every 90 days on the status of the Trustee’s appeal to the United States Court of Appeals for the
Second Circuit.1 The parties jointly submit this letter as the tenth 90-day status update.

       As we reported in our ninth status update filed on December 30, 2019, on February 25,
2019, the Second Circuit vacated the judgment of the United States Bankruptcy Court for the
Southern District of New York, and remanded.2 After denying defendant-appellee’s petition for
a rehearing and a rehearing en banc,3 on April 23, 2019, the Second Circuit granted defendant-
appellee’s motion for a stay of the issuance of the mandate pending the filing of its Petition for a
Writ of Certiorari (the “Petition”) in the Supreme Court of the United States.4 The defendant-

1
  Order, Picard v. ABN AMRO Bank N.V. (presently known as The Royal Bank of Scotland, N.V.), No. 17-cv-07476
(S.D.N.Y. Oct. 10, 2017), ECF No. 8.
2
  Op., In re Irving H. Picard, Trustee for the Liquidation of Bernard L Madoff Inv. Sec., LLC, No. 17-2992 (2d Cir.
Feb. 25, 2019), ECF No. 1311-1.
3
  Order, In re Irving H. Picard, Trustee for the Liquidation of Bernard L. Madoff Inv. Sec., LLC, No. 17-2992 (2d
Cir. Apr. 3, 2019), ECF No. 1408.
4
  Order, In re Irving H. Picard, Trustee for the Liquidation of Bernard L. Madoff Inv. Sec., LLC, No. 17-2992 (2d
Cir. Apr. 23, 2019), ECF No. 1503.
             Case 1:17-cv-07476-AT Document 19 Filed 03/31/20 Page 2 of 2



Honorable Analisa Torres
March 31, 2020
Page 2


appellees filed the Petition on August 29, 2019.5 After the parties briefed the Petition, on
December 9, 2019, the Supreme Court invited the Solicitor General to file a brief expressing the
views of the United States.6

       There is nothing new to report from our December 30, 2019 status update. The Solicitor
General still has not yet responded to the Supreme Court’s request and the Petition remains
pending. Under Federal Rule of Appellate Procedure 41(d)(2)(B), the stay of the issuance of the
mandate will continue through the Supreme Court’s final disposition of the Petition. See
F.R.A.P. 41(d)(2)(B).

        Please advise if Your Honor has any questions or wishes to hear further from the parties
on this matter.


Sincerely,



/s/ David J. Sheehan

David J. Sheehan
Partner




cc:     Counsel for ABN AMRO Bank N.V. (via ECF)




5
  Letter from Appellee ABN AMRO Bank N.V., In re Irving H. Picard, Trustee for the Liquidation of Bernard L.
Madoff Inv. Sec., LLC, No. 17-2992 (2d Cir. Sept. 3, 2019), ECF No. 1547.
6
  Docket, HSBC Holdings PLC v. Picard, No. 19-277 (S.Ct. Dec. 9, 2019).
